EXHIBIT 10.5

 

LOGO [g400022g80v62.jpg]

September 30, 2009

Max J. Roberts

[Address on file with the Company]

Dear Mr. Roberts:

This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as President and Chief Operating Officer
of Barnes & Noble College Booksellers, LLC, or successor thereto, a wholly-owned
subsidiary of Barnes & Noble, Inc. Reference herein to the “Company” shall mean
Barnes & Noble College Booksellers, LLC, or successor thereto, and/or Barnes &
Noble, Inc. Reference herein to “you” or the “Executive” shall refer to Max J.
Roberts.

Accordingly, we are pleased to agree as follows:

1. Employment; Duties. You agree to be President and Chief Operating Officer of
Barnes & Noble College Booksellers, LLC, or successor thereto, for the term of
this Agreement. In this capacity, you shall perform such duties and have such
responsibilities as are typically associated with the office of President and
Chief Operating Officer, including such duties and responsibilities as are
prescribed by the Board of Directors of Barnes & Noble, Inc. (the “Board”)
consistent with the office of President and Chief Operating Officer of Barnes &
Noble College Booksellers, LLC, or successor thereto. While you are the
Company’s employee, you agree to devote your full business time and attention to
the performance of your duties and responsibilities hereunder.

2. Term. (a) Unless terminated earlier in accordance with the provisions set
forth below, the initial term of this Agreement will be for a period beginning
on September 30, 2009 (the “Effective Date”) and ending on the second
anniversary of the Effective Date (“Initial Term”). At the expiration (but not
earlier termination) of the Initial Term, and any subsequent “Renewal Term” (as
defined below), the term of this Agreement shall automatically renew for
additional periods of one year (each a “Renewal Term”), unless either party has
given the other party written notice of non-renewal at least three (3) months
prior to the expiration date of the Initial or Renewal Term, as applicable. In
the event that either party has given written notice of non-renewal, and your
employment with the Company continues after the expiration of the Initial Term
or any Renewal Term, such post-expiration employment shall be “at-will” and
either party may terminate such employment with or without notice and for any
reason or no reason.

(b) This Agreement shall terminate upon your death and may be terminated by the
Company by written notice to you following your Disability (as defined below).
This Agreement may also be terminated by the Company immediately

122 Fifth Avenue, New York, NY 10011 (212) 633-3300



--------------------------------------------------------------------------------

for Cause (as defined below) or upon two weeks written notice to you for any
other reason. This Agreement may also be terminated by you upon written notice
to the Company, for Good Reason (as defined below).

(c) For purposes of this Agreement:

(i) “Cause” means (A) Executive’s engaging in intentional misconduct or gross
negligence which is injurious to Company; (B) your indictment or conviction with
respect to any felony or other crime or violation of law involving fraud or
dishonesty, or your entry of a plea of nolo contendere with respect to any
felony involving fraud or dishonesty; (C) any gross negligence, intentional acts
or intentional omissions by you, as determined by a majority vote of the Board
of Directors of Company in its reasonable discretion and judgment, that
constitute fraud, dishonesty, embezzlement or misappropriation in connection
with the performance of the duties and responsibilities of your employment
hereunder; (D) engaging in any act of intentional misconduct or moral turpitude,
as determined by a majority vote of the Board of Directors of Company,
reasonably likely to adversely affect the Company or its business or reputation;
(E) abuse of or dependency on alcohol or drugs (illicit or otherwise) which
adversely affects job performance; (F) willful failure or refusal by you to
properly perform (as determined by the Company in its reasonable discretion and
judgment) the duties, responsibilities or obligations of your employment for
reasons other than Disability or authorized leave, or to properly perform or
follow (as determined by the Company in its reasonable discretion and judgment)
any lawful direction by the Company; or (G) material breach of this Agreement or
of any other duty to, written policy of, or agreement with the Company.

(ii) “Disability” shall mean a written determination by a majority of three
physicians mutually agreeable to the Company and you (or, in the event of your
total physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties of President and Chief
Operating Officer of Barnes & Noble College Booksellers, LLC, or successor
thereto, under this Agreement and that such disability can reasonably be
expected to continue for a period of six consecutive months or for shorter
periods aggregating 180 days in any 12-month period.

(iii) “Good Reason” shall mean the occurrence of one or more of the following
events: (A) there shall have been a material diminution of your duties;
(B) there shall have been a material diminution in the authority, duties, or
responsibilities of the supervisor to whom you are required to report; (C) there
shall have been a material reduction in the Annual Base Salary (as defined
below) you receive from the Company; or (D) the principal executive offices of
the Company shall be relocated to a location more than 50 miles from both New
York City and Basking Ridge, New Jersey. The parties acknowledge that the
foregoing definitions and any early termination by you for Good Reason shall be
effective only to the extent that such definitions and such early termination
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986 as
amended, and the regulations and other guidance promulgated thereunder (“Code”).

 

Page 2 of 10



--------------------------------------------------------------------------------

(iv) You will only be deemed to terminate employment for Good Reason if (A) you
provide the Company with written notice of Good Reason within a period not to
exceed 90 days after the initial existence of the condition alleged to give rise
to Good Reason, (B) the Company fails to remedy the condition within 30 days of
such notice, and (C) your termination is within six (6) months following the
initial existence of the condition alleged to give rise to Good Reason.

3. Compensation.

3.1. Annual Base Salary. The Company will pay you, for all services you perform
hereunder, an annual base salary of seven hundred thousand ($700,000), or such
higher amount as the Compensation Committee of the Board (the “Compensation
Committee”) may determine, payable in accordance with the Company’s payroll
schedule applicable to executive officers of the Company (“Annual Base Salary”).

3.2. Bonus Compensation. In addition to your above-mentioned Annual Base Salary,
you shall be eligible to participate in the Company’s bonus program as
determined by the Compensation Committee in its sole discretion. The target
level annual bonus payment shall be at least 100% of your Annual Base Salary and
shall be based upon achievement of measurable objectives as defined by the
Company each year.

3.3. Expenses; Car Allowance. During the term of your employment, we will:
(a) continue to pay your current car lease, and thereafter pay you a car
allowance per month of $1,500, or such higher amount as may be determined by the
Compensation Committee; and (b) reimburse you for all expenses incurred by you
in the performance of your duties and responsibilities under this Agreement,
including, without limitation, entertainment and travel expenses, in accordance
with the policies and procedures established by the Compensation Committee
(“Eligible Expenses”). All such reimbursements not already paid in accordance
with Company policy shall be paid not later than the last day of the calendar
year following the calendar year in which the Eligible Expenses were incurred.

3.4. Employee Benefits. During the Initial Term and any Renewal Term, you will
be eligible to participate in and receive any benefits to which you are entitled
under employee benefit plans which the Company provides for all employees.

3.5. Severance. In the event of the early termination of the Initial Term or any
Renewal Term of this Agreement by the Company without Cause or by you with Good
Reason, the Company will pay you an amount equal to your then Annual Base
Salary, less all applicable withholding and other applicable taxes and
deductions (“Severance Amount”), provided that (a) you execute and deliver to
the Company a release of all claims against the Company substantially in the
form annexed hereto as Exhibit A (“Release”) and (b) you have not materially
breached as of the date of such early termination any provisions of this
Agreement and do not materially breach such provisions at any time during the
period for which such payments are to be made. The Company’s obligation to make
such payments will be cancelled upon the occurrence of any such material breach
during the period in which such payments are to be made, you shall not receive
any further severance payments under this paragraph, and you shall repay to the
Company all prior severance payments under this paragraph within 30 days

 

Page 3 of 10



--------------------------------------------------------------------------------

after demand therefore. The Severance Amount shall be paid in 12 approximately
equal monthly installments, commencing upon the later of the first day of the
month following the month in which early termination referred to in this
paragraph occurs or the date the Release is returned and the Revocation Period
(as defined in the Release) has expired. Notwithstanding anything in this
paragraph to the contrary, (y) if a Release is not executed and delivered within
60 days of such early termination of employment, no severance payments under
this Section 3.5 shall be paid and (z) if this 60 day period spans two calendar
years, any Release returned in the first calendar year shall be deemed to be
returned on the first day of the second calendar year. At all times, the right
to all such monthly payments made under this Section 3.5 shall be treated as the
right to a series of separate payments within the meaning of Section 409A of the
Code. Notwithstanding the foregoing, in the event you are determined to be a
“Specified Employee” as defined in Section 409A of the Code, such severance pay
otherwise payable before the day that is six months following your termination
of employment shall be delayed and paid on the first day of the seventh month
following your termination of employment, but only to the extent necessary to
prevent adverse tax consequences to you under Code Section 409A. Upon the
expiration of the Initial Term or any Renewal Term of this Agreement, or upon
the early termination of either such Term of this Agreement for Cause or by your
death or Disability, or by your voluntary termination of your employment without
Good Reason, you shall be entitled only to the payment of such installments of
your Annual Base Salary that have been earned through the date of such
expiration and/or early termination.

3.6. Restricted Stock. You shall be eligible to receive restricted stock of the
Company under the terms of the Company’s 2009 Incentive Plan as, and if,
determined by the Compensation Committee in its sole discretion. As the
President and Chief Operating Officer of Barnes & Noble College Booksellers,
LLC, or successor thereto, your target annual restricted stock grant will be 20%
of your Annual Base Salary, subject to Compensation Committee approval.

3.7. Change of Control Payments. (a) If at any time during the Initial Term and
any Renewal Term of this Agreement there is a Change of Control and (i) your
employment is terminated by the Company without Cause or (ii) you voluntarily
terminate your employment for Good Reason, in either case within the greater of
two years following the Change of Control or the remainder of the Initial Term
or any Renewal Term of this Agreement, as applicable, the Company shall pay you
two times your then Annual Base Salary; provided that the maximum amount payable
pursuant to this Section 3.7 plus any other change of control payments shall be
the maximum amount payable to the Executive without triggering an excise tax
under Section 280G of the Code, or any successor provision thereto. Any
reduction hereunder in the amount payable upon a Change of Control shall be made
to amounts which do not constitute deferred compensation within the meaning of
Code Section 409A. The amount due under this Section 3.7 shall be paid to you in
one lump sum within 30 days after the date your employment terminates. The
amounts payable to you under this Section 3.7 shall be in lieu of any amounts
payable to you under Section 3.5 above.

 

Page 4 of 10



--------------------------------------------------------------------------------

(b) As used herein, “Change of Control” shall mean the occurrence of one or more
of the following events:

(i) after the Effective Date hereof, any person, entity or “group” as identified
in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“1934 Act”), other than you or any of your affiliates or Leonard Riggio or any
of his heirs or affiliates, becomes a beneficial owner (as such term is defined
in Rule 13d-3 under the 1934 Act) directly or indirectly of securities
representing 40% or more of the total number of votes that may be cast for the
election of directors of the Company; or

(ii) within two years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or

(iii) within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.

4. Non-Competition and Confidential Information.

4.1. Non-Competition. You agree that so long as you are employed by the Company
and for period of two (2) years (the “Relevant Period”) after the expiration or
termination for any reason of your employment under this Agreement or otherwise,
you will not (a) employ or retain, or induce or cause any other person or entity
to employ or retain, any person who is employed or retained by the Company or
any of its subsidiaries or affiliates; and (b) engage, directly or indirectly,
whether as principal or as agent, officer, director, employee, consultant,
shareholder, or otherwise, alone or in association with any other person,
corporation or other entity, in any Competing Business, as defined below. For
purposes of this Agreement, the term “Competing Business” shall mean any person,
corporation or other entity which principally sells or attempts to sell any
products or services which are the same as or substantially similar to the
products and services (i) sold by the Company or any of its subsidiaries at any
time and from time to time during the last two (2) years prior to the expiration
or termination for any reason of your employment under this Agreement or
otherwise, or (ii) being developed by the Company or any of its subsidiaries at
any time during the Initial Term or any Renewal Term of this Agreement or your
employment with the Company otherwise, no matter what stage of development was
achieved during such period and even if the idea was abandoned during such
period.

4.2. Ownership of Other Securities. Nothing in paragraph 4.1 shall be construed
as denying you the right to own securities of any corporation listed on a
national securities exchange or quoted in the NASDAQ System to the extent of an
aggregate of 5% of the outstanding shares of such securities.

4.3. Confidential Information. You shall use best efforts and diligence both
during and after any employment with the Company, regardless of how, when or why
such employment ends, to protect the confidential, trade secret and/or
proprietary character of all Confidential Information and Trade Secret
Information, as defined below. You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long

 

Page 5 of 10



--------------------------------------------------------------------------------

as it shall remain proprietary or protectable, except as may be necessary for
the performance of your duties for the Company. For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information which is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company. Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information which is learned or acquired
by the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the Company.
For purposes of this Agreement, “Trade Secret Information” shall mean all
information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that: (a) derives or creates economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures. You understand that
Confidential and/or Trade Secret Information may or may not be labeled as such,
and you will treat all information which appears to be Confidential and/or Trade
Secret Information as confidential unless otherwise informed or authorized by
the Company.

4.4. Inventions. Executive shall promptly disclose and provide to the Company,
any original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that Executive conceives, originates, develops, improves, modifies
and/or creates, solely or jointly with others, during the period of Executive’s
employment, or as a result of such employment (collectively, “Inventions”), and
whether or not any such Inventions also may be included within “Confidential
Information” or “Trade Secret Information” as defined under this Agreement, or
are patentable, copyrightable or protectable as trade secrets. Executive
acknowledges and agrees that the Company is and shall be the exclusive owner of
all rights, title and interest in and to the Inventions and, specifically
without limitation, that any copyrightable works prepared by Executive within
the scope of your employment are “works for hire” under the Copyright Act, that
such “works for hire” are Inventions and that the Company will be considered the
author and owner of such copyrightable works. In the event that any Invention is
deemed not to be a “work for hire”, or in the event that Executive should, by
operation of law, be deemed to be entitled to retain any rights, title or
interest in and to any Invention, Executive hereby irrevocably waives all
rights, title and interest and assigns to the Company, without any further
consideration and regardless of any use by the Company of any such Inventions,

 

Page 6 of 10



--------------------------------------------------------------------------------

all rights, title and interest, if any, in and to such Invention. Executive
agrees that the Company, as the owner of all Inventions, has the full and
complete right to prepare and create derivative works based upon the Inventions
and to use, reproduce, publish, print, copy, market, advertise, distribute,
transfer, sell, publicly perform and publicly display, and otherwise exploit by
all means now known or later developed, such Inventions and derivative works
anywhere throughout the world and at any time during or after Executive’s
employment hereunder or otherwise.

4.5. Reasonableness. You acknowledge that the foregoing limitations and
obligations are reasonable and properly required by the Company and that in the
event that any such limitations are found by a court to be unreasonable and
unenforceable, you will submit to such limitations and/or obligations in such
form as such court shall determine.

4.6. Return of Information. You shall promptly deliver to the Company, upon the
expiration or termination for any reason of your employment under this Agreement
or otherwise, or at any other time at the Company’s request, without retaining
any copies, all documents, information and other material in your possession or
control containing, reflecting and/or relating, directly or indirectly, to any
Confidential Information and/or Trade Secret Information.

4.7. Severability. If any of the restrictions in paragraph 4 should for any
reason whatsoever be declared invalid, the validity or enforceability of the
remainder of this Agreement will not be adversely affected thereby.

4.8. Equitable Relief. You acknowledge that your services to the Company are of
a unique character which give them a special value to the Company. You further
recognize that any violation of the restrictions in paragraph 4 may give rise to
losses or damages for which the Company cannot be reasonably or adequately
compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company. Accordingly, you agree that, in
addition to any other remedy which the Company may have at law or in equity, the
Company shall be entitled to injunctive relief to restrain any violation by you
of the restrictions in paragraph 4.

5. Miscellaneous.

5.1. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the terms and conditions of your employment
by the Company and supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter hereof.

5.2. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.

5.3. Amendments and Waivers. This Agreement may not be amended or modified
except by an instrument or instruments in writing signed by the party against
whom enforcement of any such modification or amendment is sought. Either party
may, by an instrument in writing, waive compliance by the other party with any
term or provision of this Agreement to be performed or complied with by such
other party.

 

Page 7 of 10



--------------------------------------------------------------------------------

5.4. Assignment. Neither this Agreement nor any rights or obligations which
either party may have by reason of this Agreement shall be assignable by either
party without the prior written consent of the other party.

5.5. Notices. Any notice which may or must be given under this Agreement shall
be in writing and shall be personally delivered or sent by certified or
registered mail, postage prepaid, or reputable overnight courier, addressed to
you at the address set forth on the first page hereof, or to the Company at 122
Fifth Avenue, New York, NY 10011 to the attention of the Vice President for
Human Resources for Barnes & Noble, Inc. (with a copy to the General Counsel for
Barnes & Noble, Inc.), or to such other address as you or the Company, as the
case may be, may designate in writing in accordance with the provisions of this
paragraph.

5.6. Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and are not deemed to be a part
of this Agreement or to affect the meaning and interpretation of this Agreement.

5.7. Governing Law. This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. Each party submits to jurisdiction in the
State of New York and further agrees that any cause of action arising under this
Agreement shall be brought exclusively in a court in New York, New York.

5.8. Survival of Rights and Obligations. All rights and obligations of you and
the Company arising during the Initial Term and any Renewal Term of this
Agreement shall continue to have full force and effect after the termination of
this Agreement unless otherwise provided herein.

5.9. Code Section 409A. Notwithstanding any provision herein to the contrary, in
the event that you are determined to be a Specified Employee, for purposes of
any payment on termination of employment under this Agreement, payment(s) shall
be made or begin, as applicable, on the first payroll date which is more than
six months following the date of separation from service (or, if earlier, upon
your death), to the extent required to avoid any tax consequences under Code
Section 409A. All provisions of this Agreement shall be interpreted in a manner
consistent with Section 409A of the Code, as amended, and the regulations and
other guidance promulgated thereunder. Notwithstanding the preceding, the
Company makes no representations concerning the tax consequences of your
participation in this Agreement under Code Section 409A or any other federal,
state, or local tax law. Your tax consequences will depend, in part, upon the
application of relevant tax law, including Code Section 409A, to the relevant
facts and circumstances. You should consult a competent and independent tax
advisor regarding the tax consequences of this Agreement.

 

Page 8 of 10



--------------------------------------------------------------------------------

5.10. Executive’s Representations and Warranties. You hereby represent and
warrant to the Company that (a) your execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
you are a party or by which you are bound; (b) you are not a party to or bound
by any employment agreement, noncompete agreement or confidentiality agreement
with any other person or entity, which has not been disclosed to the Company
prior to the execution of this Agreement; (c) in the performance of any duties
and responsibilities on behalf of the Company, you shall not divulge or use in
any way any trade secrets or confidential or proprietary information which are
within your possession or knowledge (if any), are owned by any other person or
entity and regardless of whether or not such trade secrets or confidential or
proprietary information are subject to any written agreement; and (d) upon the
execution and delivery of this Agreement, it shall be a valid and binding
obligation, enforceable in accordance with its terms. You hereby acknowledge and
represent that you fully understand the terms and conditions contained herein.

5.11. Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Page 9 of 10



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.

 

Very truly yours, Barnes & Noble, Inc. By:  

/s/ Michelle Smith

  Michelle Smith   Vice President, Human Resources

 

Accepted and Agreed to: /s/ Max J. Roberts Max J. Roberts Date: 9/24/09

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

1. Max J. Roberts (“Employee”) hereby acknowledges and agrees that Employee’s
employment with Barnes & Noble College Booksellers, LLC, or successor thereto,
(the “Company”) terminated on                 , 20     (the “Termination Date”).

2. Employee hereby agrees that after the delivery to the Company of a signed
original of this General Release and Waiver (“Release”), Employee will accept
from the Company and on behalf of the Company and each Releasee (as defined
herein), the payments set forth in Section 3.5 of the employment agreement dated
as of                 , 200     between Employee and the Company (such agreement
referred to herein as the “Agreement” and such payments and benefits
collectively referred to herein as the “Separation Benefit”). Employee
acknowledges and agrees that Employee’s executing the Agreement is a condition
precedent to the Company’s obligation to pay the Separation Benefit, that the
Separation Benefit is adequate consideration for this Release, and that any
monetary or other benefits which, prior to the execution of this Release,
Employee may have earned or accrued or to which Employee may have been entitled,
have been paid or such payments or benefits have been released, waived or
settled by Releasor pursuant to this Release.

3. THIS PARAGRAPH PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS YOU MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED WITHIN
THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE YOU SIGN THIS RELEASE, YOU MUST READ
THIS PARAGRAPH CAREFULLY, AND MAKE SURE THAT YOU UNDERSTAND IT FULLY.

In consideration of Employee’s receipt and acceptance of the Separation Benefit
from the Company and on behalf of the Company and each Releasee (as defined
below), Employee, on Employee’s behalf and on behalf of Employee’s heirs,
executors, administrators, successors and assigns (collectively, “Releasor”),
hereby irrevocably, unconditionally and generally releases the Company, Barnes &
Noble, Inc., their respective current and former officers, directors,
shareholders, trustees, parents, members, managers, affiliates, subsidiaries,
branches, divisions, agents, attorneys and employees, and the current and former
officers, directors, shareholders, agents, attorneys and employees of any such
parent, affiliate, subsidiary, branch or division of the Company and Barnes &
Noble, Inc. and the heirs, executors, administrators, receivers, successors and
assigns of all of the foregoing (collectively, “Releasee”), from or in
connection with, and hereby waives and/or settles, except as may otherwise be
stated herein, any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever and which Releasor ever had, now has or hereafter can, shall
or may have as of the date of this Release, including, without limitation, any
rights and/or claims arising under any contract, express or implied, written or
oral, including without limitation the employment agreement between Employee and
the Company, dated                 , 2009 (“Employment Agreement”); for wrongful
dismissal or termination of employment; and arising under any applicable



--------------------------------------------------------------------------------

foreign, federal, state, local or other statutes, orders, laws, ordinances,
regulations or the like, or case law, that relate to employment or employment
practices and/or, specifically, that prohibit discrimination based upon age,
race, religion, sex, national origin, disability or any other unlawful bases,
including without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1990, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act, as amended, the
Worker Adjustment and Retraining Notification Act, as amended, and any similar
applicable statutes, orders, laws, ordinances, regulations or the like, or case
law, of the State of New York and any State in which any Releasee is subject to
jurisdiction, or any political subdivision thereof, including without
limitation, the New York State Human Rights Law, the New York State Labor Law,
and the New York City Human Rights Law, and all applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes, orders,
laws, ordinances, regulations or the like.

4. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, non-discriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, to terminate such employment.

5. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e, at least twenty-one
(21) days) to review this Release and to consider whether to sign the Release
and (c) Employee has been advised that Employee has seven (7) days following
execution to revoke the Release (“Revocation Period”). Notwithstanding anything
to the contrary contained herein or in your Employment Agreement, this Release
will not be effective or enforceable, and the Separation Benefit is not payable
and shall not be delivered or paid by the Company, until the Revocation Period
has expired and provided that Employee has not revoked the Release. Employee
agrees that any revocation shall be made in writing and delivered to
                , Vice President, Human Resources, Barnes & Noble, Inc., 122
Fifth Avenue, NY, NY 10011. Employee acknowledges that revocation of the Release
will result in the Company’s not having an obligation to pay the Separation
Benefit.

6. This Release and Separation Benefit are not intended to be, shall not be
construed as and are not an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions. Employee, as and on
behalf of Releasor, hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that in consideration of the Separation Benefit, and except as shall be
required by law, (a) Employee shall keep



--------------------------------------------------------------------------------

confidential and not disclose orally or in writing directly or indirectly to any
person (except Employee’s immediate family, attorneys and accountant), any and
all information concerning any facts, claims or assertions relating or referring
to any experiences of Employee or treatment Employee received by or on behalf of
any Releasee through the date of this Release, and (b) Employee shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning any
Releasee.

7. (a) Without limitation on the survival of any and all other terms of the
Employment Agreement subsequent to the end of Employee’s employment, the
expiration or termination of the Employment Agreement, and/or the execution and
effectiveness of this Release, Employee and the Company expressly acknowledge
that the terms of Sections 4 and 5 of the Employment Agreement survive and shall
be in full force and effect subsequent to the end of Employee’s employment, the
expiration or termination of the Employment Agreement, and/or the execution and
effectiveness of this Release.

(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information (as defined in
Section 4.3 of the Employment Agreement), Employee will promptly notify the
Company of such request or requirement so that the Company may seek to avoid or
minimize the required disclosure and/or to obtain an appropriate protective
order or other appropriate relief to ensure that any information so disclosed is
maintained in confidence to the maximum extent possible by the agency or other
person receiving the disclosure, or, in the discretion of the Company to waive
compliance with the provisions of this Release. Employee will use reasonable
efforts, in cooperation with the Company or otherwise, to avoid or minimize the
required disclosure and/or to obtain such protective order or other relief. If,
in the absence of a protective order or the receipt of a waiver hereunder,
Employee is compelled to disclose the Confidential Information or else stand
liable for contempt or suffer other sanction, censure or penalty, Employee will
disclose only so much of the Confidential Information to the party compelling
disclosure as he believes in good faith on the basis of advice of counsel is
required by law and Employee shall give the Company prior notice of the
Confidential Information he believes he is required to disclose.

8. Employee represents that Employee has returned to the Company, or that
Employee shall do so prior to delivery of the Separation Benefit, all property
of the Company which is or has been in Employee’s possession, custody, or
control, including but not limited to computers and other equipment, company
credit cards, identification cards, and access cards and keys.

9. Employee shall provide such reasonable cooperation the Company on behalf of
itself or any Releasee, may request in connection with any pending or future
lawsuit, arbitration, or proceeding between the Company and/or any Releasee and
any third party; any pending or future regulatory or governmental inquiry or
investigation concerning the Company and/or any Releasee; and any other legal,
internal, or business matters of or concerning the Company and/or any Releasee.
Such cooperation shall include, without limitation, meeting with and providing
information the Company, any Releasee and/or its, their respective attorneys,
auditors, or other representatives as reasonably requested by the Company.



--------------------------------------------------------------------------------

10. The covenants, representations and acknowledgments made by Employee in this
Release shall survive the execution and effectiveness of this Release and the
delivery of the Separation Benefit, and this Release shall inure to the benefit
of each Releasee, and the successors and assigns of each of them. Releasees
shall be excused and released from any obligation to make payment of the
Separation Benefit, and Employee shall be obligated to return to the Company the
Separation Benefit, in the event that the Employee is found to have made a
material misstatement in any term, condition, covenant, representation or
acknowledgment in this Release, or Employee is found to have committed or
commits a material breach of any term, condition or covenant in this Release.

11. This Release and the Employment Agreement constitute the sole and complete
understanding and agreement between the parties with respect to the matters set
forth herein and there are no other agreements or understandings, whether
written or oral and whether made contemporaneously or otherwise. No term,
condition, covenant, representation or acknowledgment contained in this Release
may be amended unless in a writing signed by both parties. If any section of
this Release is determined to be void, voidable or unenforceable, it shall have
no effect on the remainder of the Release which shall remain in full force and
effect, and the provisions so held invalid or unenforceable shall be deemed
modified as to give such provisions maximum effect permitted by applicable law.

12. With respect to any claims or disputes under or in connection with this
Release or any claims releases under paragraph 3 of this Release, Employee and
the Company hereby acknowledge and agree that Section 5.7 of the Employment
Agreement shall govern. Employee acknowledges if there is a breach or threatened
breach of the provisions of this Release, the Company will have no adequate
remedy in money or damages and accordingly shall be entitled to seek equitable
relief, including without limitation, injunction and specific performance;
Employee hereby waives any requirements for security or posting of any bond in
connection with such relief. No specification in this Release of any particular
remedy shall be construed as a waiver or prohibition of any other remedies
(including claims for damages) in the event of a breach or threatened breach of
this Release.

13. This Release shall in all respects be subject to, governed by and enforced
and construed pursuant to and in accordance with the laws of the State of New
York without regard to and excluding its choice of law rules.

14. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms; (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee; and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

 

Signature:  

 

     Date:   

 

  Max J. Roberts        